Citation Nr: 1719674	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-27 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to working around a radioactive substance.

2.  Entitlement to service connection for erectile dysfunction, to include as due to working around a radioactive substance. 


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from February 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his substantive appeal, the Veteran requested a Travel Board hearing at the local RO.  The Veteran withdrew his request for a hearing in August 2014 and the Board will proceed with its review on the present record.  

The Board remanded the claims for further development in January 2015.   The matter is now back before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for prostate cancer and erectile dysfunction, to include as due to working around a radioactive substance.  Specifically, the Veteran contends he was exposed to radiation during training at the Army chemical school.  The Veteran also contends he worked as a Chemical Biological Radiation Specialist and was exposed to radiation while testing chemicals for their biological effect.  See Veteran's February 2015 Statement.

As noted above, the Veteran's claim for service connection for prostate cancer and erectile dysfunction were remanded by the Board in January 2015 for further development.  Specifically, the Board instructed the RO to obtain lay statements from the Veteran and others who had firsthand knowledge or were contemporaneously informed of his exposure to radioactive materials during service.  Further, the RO was instructed to refer the Veteran's claims for a radiation dose assessment from the Under Secretary of Health and consideration, review, and determination by the Under Secretary for Benefits.

In January 2015, the RO provided the Veteran with a development letter regarding the submission of lay statements.  However, failing to comply with the Board's remand, the RO never referred the Veteran's claims to the Under Secretary of Health and Under Secretary of Benefits.  Accordingly, a remand is necessary to complete the instructions of the January 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its Board's remand orders).

While on remand, updated VA treatment records should be obtained and associated with the evidentiary record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his service-connected disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After all available records have been obtained concerning the Veteran's radiation exposure as may have occurred during Army chemical school training or as working as a Chemical Biological Radiation Specialist, the claims should be processed through the Under Secretary of Health and the Under Secretary of Benefits in accordance with 38 C.F.R. § 3.311.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




